Grace, J.
(dissenting). The complaint states no cause of action for libel. It is clear, and it will be conceded that, by no stretch of imagination, can the articles published be held a libel of the plaintiff, either in his official, professional, or' individual capacity; and that the article, or articles, standing alone, are not libelous, and will not support a cause of action.
*449We think every member of the court would agree to what has been said if it were not for the alleged innuendoes pleaded. We are of the opinion that the alleged innuendoes in explanation of the language used in the articles do not result in stating a cause of action.
“But an innuendo must not introduce new matter or enlarge the natural meaning of words. It must not put upon them a construction which they will not bear. It cannot alter or extend the sense of the defamatory words, or make that certain which is, in fact, uncertain.” Newell, Slander & Libel, 3d ed. 755. See cases cited in note 40. “The office of the innuendo is to aver the meaning of the language published. Therefore, if the meaning of the language is plain, no innuendo is needed. The use of it can never change the import of the words, nor add to or enlarge their sense.”
Chief Justice Shaw states the law as follows: “The law proceeds on the hypothesis that what is the ordinary meaning and nature and intrinsic force of language is a question of law. When, therefore, words are set-forth as having been spoken by the defendant of the plaintiff, the first question is whether they impute a charge of felony or any other infamous crime punishable by law. If they do, an innuendo undertaking to state the same in other words is useless and superfluous; if they do not, such an innuendo cannot aid it. It therefore often happens that where innuendoes are added, which do alter and vary and even inflame and exaggerate the sense of the words much beyond their natural force and meaning, yet such innuendoes are held not to vitiate the declaration.
“The reason of which I take to be this: The words themselves imputing an infamous offense, the innuendo may be rejected as surplus-age; and as the plaintiff is not allowed to go into evidence aliwnde} to show that the words were, in fact, used in the sense imputed by the innuendo, they can have no influence whatever. But, if the words do not impute such infamous crime, by their natural sense and meaning, then, as a general rule, the plaintiff is not entitled to recover, and, as he cannot enlarge that meaning by an innuendo, so as to let in proof of extraneous facts, his action must fail.” Newell Slander & Libel, p. 756.
The decision of the majority, as I view it, is a long step in the direc-tion of the destruction of a free press. If such mild expressions as used in the articles complained of may be made the basis of libel suits, when *450cleai-ly such articles are not libelous, soon it will be that every editor,, publisher, or owner of a newspaper will be deterred from the mildest criticism of any person, public officer, or candidate for public office, for* fear of endless litigation which may be brought against him, and enormous expense which is* thereby likely to be heaped upon him.